Title: To Thomas Jefferson from William Garrard and Other Officers of the Stafford Militia, [11 April 1781]
From: Gerrard, William,et al.
To: Jefferson, Thomas



To his Excellency Thomas Jefferson Esqr. Governor of Virginia,

The Feild Officers and Captains of The Stafford Militia represent To your Excellency that as a Number of the Enemies Ships are Ravageing burning and Destroying the property of all the  People Situated on the Waters, that we have thought it Advisable to detain the Militia to be Assisting in repelling ’em, hoping it will meet with your Excellencies approbation. Should it not you will Please Advise us; in which we shall be very Particular in Executing? We are your Excellencies Very Humble Servants


William Garrard C[ounty] L[ieutenant]
Elizah Threlkeld


James Garrard C[ol.]
George Mountjoy


William Phillips L[ieutenant] C[ol.]
Mason Pitcher


John Grigg M[ajor.]
James Primm


Geo. Burroughs Capt.
Edward Cary


